Citation Nr: 0422198	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1976 to December 
1984.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1998 rating action that 
denied service connection for an acquired psychiatric 
disorder, migraine headaches, and sinusitis; and denied 
ratings in excess of 10 percent each for bilateral right and 
left knee chondromalacia, as well as compensable ratings for 
bilateral knee chondromalacia prior to June 17, 1993.  
Notices of Disagreement (NODs) were variously received in 
April, August, and September 1998.  A Statement of the Case 
(SOC) was issued in September 1998, and a Substantive Appeal 
was received in October 1998.  A Supplemental SOC (SSOC) was 
issued in February 1999.

In April 1999, the veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.  A 
SSOC was issued in November 1999.  In a November 1999 
statement, the veteran withdrew from appeal claims for 
service connection for an acquired psychiatric disorder, 
migraine headaches, and sinusitis, and compensable ratings 
for right and left knee chondromalacia prior to June 17, 
1993.  A SSOC was issued in January 2004, reflecting the RO's 
continued denials of ratings in excess of 10 percent each for 
right and left knee chondromalacia.

By letter of April 2004, the RO notified the veteran of a 
March 2004 rating action that granted service connection and 
assigned an initial 10 percent rating for an acquired 
psychiatric disorder.  A NOD with the initial 10 percent 
rating assigned was received later in April 2004, and a SOC 
was issued in June 2004.  A Substantive Appeal has not been 
received to date; however, inasmuch as the veteran has one 
year from the date of the April 2004 notice to perfect his 
appeal, this matter is not ripe for appellate consideration 
by the Board at this time.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in 
correspondence received at the Board in July 2004, the 
veteran appears to raise questions concerning the effective 
dates assigned for each of his service-connected 
disabilities.  As these matters are not properly before the 
Board, they are referred to RO for appropriate action. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

The Board finds that additional development of the claim on 
appeal is warranted.  The veteran last underwent a VA joint 
examination in April 2003.  However, in statements of April 
and May 2004, the veteran indicated serious deterioration of 
his  knee disabilities, and requested evaluation for surgery.  
Under these circumstances, the Board finds that current 
clinical findings would be helpful in resolving the claims on 
appeal.  See 38 U.S.C.A. § 5103A.  Hence, the RO should 
arrange for the veteran to undergo VA orthopedic examination 
to obtain information needed to adjudicate the knee claims.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claims for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain all outstanding VA medical records.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Under the circumstances, the 
Board finds that the RO should obtain and associate with the 
claims file all outstanding pertinent medical records of 
treatment and evaluation of the veteran for knee disability 
from January 2003 to the present time at the West Haven, 
Connecticut VA Medical Center (VAMC), following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response (of which he was not previously notified).  See 
38 U.S.C.A § 5103; but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to submit all evidence in his possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which he provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from the West 
Haven VAMC copies of all records of 
treatment for and/or evaluation all of 
the veteran's knee impairment from 
January 2003 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran a 
letter requesting him to provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.   
The RO should also invite him to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of both knees.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays and range of 
motion testing of each knee, expressed in 
degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.    

With respect to each knee, the examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins.  He or she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either knee due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.    
 
9.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to him 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


